DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
1.  This is in response to the amendment filed on 13 July 2022.
2.  Claims 1-20 are pending in the application.
3.  Claims 1-20 have been allowed.
Information Disclosure Statement
4.  The examiner has considered the information disclosure statement (IDS) filed on 13 July 2022.
Allowable Subject Matter
5.  Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance:
The closes prior art to independent claims 1, 10 and 15 is Krahn U.S. Patent No. 9,692,599 B1.  Krahn is directed to security module endorsements [abstract].  With respect to independent claim 1, Krahn teaches determining, by a first computing system, using a secure execution environment, a measure of one or more computing processes running on the first computing system (i.e. measurements are based on one or more software processes at the computing device) [column 9, lines 1-19].  Krahn teaches presenting, to a second computing system, a first authentication factor derived from the measure (i.e. endorsement credential can be generated by extending integrity measurements stored in registers of security module) [column 9, lines 1-19].  However, the prior art does not disclose, teach or fairly suggest the limitations of “computing, using the secure execution environment, a second authentication factor derived from at least one of: one or more first data items received from the second computing system, one or more confidential second data items received from one or more third computing systems, or one or more public data items received from one or more fourth computing systems” and “presenting the second authentication factor to the second computing system”.  With respect to independent claim 15, Krahn teaches determine, using a secure execution environment, a measure of one or more computing processes running on the first computing system (i.e. measurements are based on one or more software processes at the computing device) [column 9, lines 1-19].  Krahn teaches present, to an authentication server, a first authentication factor derived from the measure (i.e. endorsement credential can be generated by extending integrity measurements stored in registers of security module) [column 9, lines 1-19].  However, the prior art does not disclose, teach or fairly suggest the limitations of “compute, using the secure execution environment, a second authentication factor derived from at least one of: one or more first data items received from the authentication server, one or more confidential second data items received from one or more third computing systems, or one or more public data items received from one or more fourth computing systems” and36 “present the second authentication factor to the authentication server”.  
Any claims not directly addressed are allowed on the virtue of their dependency.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Relevant Prior Art
6.  The following references have been considered relevant by the examiner:
A.  Bursell US 2022/0116375 A1 directed to implementing multi-factor system-to-system authentication using secure execution environments [abstract].
B.  Mutka et al US 2008/0229103 A1 directed to authenticating an entity having a plurality of keys in a digital form residing on a claimant computing device [abstract].
C.  Pasquero et al US 2012/0131653 A1 directed to authenticating a user requesting access, through a computing device connected to a network, to an on-line resource hosted by a server in communication with the network [abstract].
Conclusion
7.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to ARAVIND K MOORTHY whose telephone number is (571)272-3793. The examiner can normally be reached M-F 5:00-3:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Saleh Najjar can be reached on 571-272-4006. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ARAVIND K MOORTHY/            Primary Examiner, Art Unit 2492